Citation Nr: 0123441	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 20, 1976 to 
April 1, 1976.

By rating decision dated in March 1985, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that it was not present in 
service or related to her service connected residuals of a 
concussion.  She was informed of this decision and of her 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  During the intervening 
years, she sought on numerous occasions to reopen her claim, 
but such attempts were denied.  By rating action in October 
1992, the RO again denied the veteran's request to reopen her 
claim for service connection for a psychiatric disorder, 
which also included a denial of the issue of whether a 
psychiatric disability was secondary to her service connected 
residuals of a concussion.  She was again notified of this 
decision and of her right to appeal, but a timely appeal was 
not filed.  

Again, the veteran submitted additional evidence seeking to 
reopen her claim for service connection for a psychiatric 
disorder.  In a letter dated January 1995, the RO advised the 
veteran that her claim had again been denied.  Following the 
receipt of additional evidence, the RO, in a rating decision 
dated September 1995, concluded that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder.  It was also noted 
that service connection for a psychiatric disorder on the 
basis that it was secondary to her service connected 
residuals of a concussion was denied without regard to 
finality of the previous determinations.

The RO issued a statement of the case in January 1996 in 
which the issues were listed as whether new and material 
evidence was submitted to reopen a claim for service 
connection for a psychiatric disorder, and service connection 
for a psychiatric disorder on a secondary basis.  The RO 
included the provisions concerning finality of decisions, as 
well as the regulations concerning the grant of service 
connection on direct, presumptive and secondary bases.  In 
explaining its decision, the RO, in effect, reopened the 
claim for service connection on a direct basis and considered 
this claim on the merits.  In addition, the RO also 
considered the claim for service connection for a psychiatric 
disability on a secondary basis without regard to finality of 
the previous determinations.  

In a supplemental statement of the case originally issued in 
December 1997, the RO phrased the issue as entitlement to 
service connection for a psychiatric disorder.  A review of 
that supplemental statement of the case reflects that the RO, 
in effect, reopened the claim for service connection and 
denied it on the merits, to include direct, presumptive and 
secondary bases.  However, in a December 1998 decision, the 
Board of Veterans' Appeals (Board) remained obligated, under 
the provisions of 38 U.S.C.A. § 5108 (West 1991), to review 
the evidence of record and make a determination as to whether 
the evidence is new and material to warrant reopening of the 
claim for service connection for a psychiatric disorder.  See 
Barnett v. Brown, 83 F. 3d. 1380, 1383-84 (Fed. Cir. 1996); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995).  The 
Board granted the veteran's request to reopen her claim based 
on the submission of new and material evidence, but denied 
the claim of service connection for a psychiatric disorder on 
the merits.

The veteran appealed to the United States Court Appeals for 
Veterans Claims (Court).  By an Order, dated February 28, 
2001, the Court vacated the December 1998 decision by the 
Board, and remanded the matter for readjudication.  The 
decision below and the remand that follows addresses the 
Court's concerns.


FINDINGS OF FACT

1. The March 1985 rating decision, which denied service 
connection for a nervous condition, was not appealed 
following the RO's issuance of notice of the denial; and 
that decision is final.

2. By subsequent determinations by the RO in November 1988, 
March 1989, June 1990, February 1991, April 1991, June 
1992, and October 1992, the RO continue and confirmed the 
March 1985 disallowance, and declined to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran did not initiate an 
appeal with respect to any of these adverse 
determinations.

3. The evidence submitted since the October 1992 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on 
the specific matter of whether there is a relationship 
between the veteran's current psychiatric disorder and 
service, or her service-connected residuals of a 
concussion, and; when considered alone or together with 
all of the evidence of record, it has a significant effect 
upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for a psychiatric disorder in October 1992 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
eliminated the well-grounded requirement and modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the veteran's request to reopen her claim for service 
connection for a psychiatric disorder was received in 
December 1994, which is well in advance of August 29, 2001, 
the implementing and amended regulations do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen her 
claim.  Id; cf. Karnas v. Derwinski, supra.

New and Material Evidence

As previously noted, the veteran's original claim for service 
connection for a psychiatric disability was denied in a March 
1985 rating decision.  That decision was predicated on 
findings that a nervous disorder was not shown by the 
evidence to have been incurred in or aggravated by service, 
or shown by the evidence to have been related to the service-
connected residuals of a concussion.  Following notification 
of the March 1985 decision, along with her appellate rights, 
an appeal was not filed by the veteran.  Thus, the March 1985 
rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.104(a).

In rating decisions subsequent to the March 1985 denial, the 
RO continuously confirmed the March 1985 disallowance, and 
denied reopening the veteran's claim for service connection 
for a psychiatric disability.  The veteran was notified of 
each of the subsequent rating decisions, which denied her 
attempts to reopen her claim, and of her appellate rights.  
She did not initiate an appeal with respect to any of these 
adverse decisions.  See 38 U.S.C.A. § 7105(c).

The RO's most recent unappealed rating disallowance to reopen 
the veteran's claim for service connection for a psychiatric 
disability was a rating decision dated in October 1992.  She 
was notified that her request to reopen her claim was denied 
on the basis that the evidence she submitted was not 
material, as it did not establish a relationship between her 
psychiatric disability and service, or her service-connected 
residuals of a concussion.  The veteran never filed a notice 
of disagreement with that decision.

Because the RO previously denied the veteran's request to 
reopen her claim for service connection for a psychiatric 
disorder in rating decision in October 1992, and because she 
did not initiate an appeal by filing a notice of 
disagreement, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302, the doctrine of finality applies as 
enunciated in 38 U.S.C.A. § 7105(c).  As such, the veteran's 
claim for this benefit may only be reopen if she submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last final 
disallowance, in this case the RO's October 1992 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

In Elkins v. West, the Court held that the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, supra, overruled the legal test previously 
used to determine the "materiality" element of the new and 
material evidence test.  Elkins v. West, 12 Vet. App. 209 
(1999).  In accordance with the rulings in Elkins and Hodge, 
both supra, the VA must determine whether new and material 
evidence has been presented or secured in accordance with the 
standards articulated in 38 C.F.R. 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Here, the veteran contends that the evidence she submitted is 
new and material, warranting reopening of her claim for 
service connection for a psychiatric disorder.  In support of 
her request to reopen, she refers to a statement from a VA 
physician, various articles (she has submitted), and the 
results of a 1995 VA examination report.  She asserts that 
this evidence demonstrates that her psychiatric disorder is 
related to her service-connected concussion.

The pertinent evidence submitted since the October 1992 
rating decision consists of numerous private and VA medical 
records, and copies of various journal articles.  In 
particular, the Board notes that a VA physician concluded in 
February 1994 that the veteran was service-connected for head 
trauma and that it was "quite likely that the resultant 
brain damage she suffered has resulted in her organic 
problems with lability and concrete interpretation of 
others."  In addition, the Board notes that following a VA 
psychiatric examination in June 1995, a physician indicated 
that it was his educated guess that the veteran was a 
disturbed adolescent whose military experience triggered her 
decompensation into an overt mental illness, which had 
plagued her for her entire life.  

Clearly, this evidence, which suggests that the veteran's 
psychiatric disorder is related to her military experiences 
and (or) the service-connected concussion residuals, bears 
directly on the specific matter before the Board, and is of 
such significance that it must be considered to fairly decide 
the claim.  Accordingly, the Board determines that the 
submitted evidence is new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides a basis to reopen the 
veteran's claim for entitlement to service connection for a 
psychiatric disability.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for a psychiatric disorder, the Board may consider the merits 
of that claim only after ensuring that the veteran has 
received the notice and the assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A (as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

The Board observes, as did the Court in its Order of February 
2001, that the veteran has identified potentially relevant 
records, namely Social Security records, that have not yet 
been requested for association with the veteran's claims 
folder.  As the Court explained, the VA is required to obtain 
any and all evidence from the Social Security Administration 
(SSA), including decisions by the administrative law judges, 
which is relevant to the veteran's claimed disability.  See 
Hayes v. Brown, 9 Vet.App. 67, 73-74 (1996); Tetro v. Gober, 
14. Vet.App. 100, 108-09 (2000).  As such, in accordance with 
the Court's order, this matter is remanded to the RO in order 
to assist the veteran in obtaining her SSA records.  
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)).

Fulfillment of the statutory duty to assist the veteran, now 
established under the VCAA and implementing regulations, also 
requires VA to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

Since the underlying etiological basis for the diagnosis of 
schizophrenia in the record on appeal has been called into 
question, the RO should, after the foregoing development, 
schedule the veteran for a VA psychiatric examination, to 
include a medical opinion.  The VA examiner should review all 
of the lay and medical evidence of record, and should render 
an opinion as to the initial onset of the veteran's 
psychiatric disorder (if possible), and as to whether the 
veteran's psychiatric disorder is attributable to her period 
of service, or was caused or aggravated by her service-
connected residuals of a concussion with headaches.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
psychiatric disorder.  After securing any 
necessary release(s), the RO should 
request copies of all indicated records 
which have not been previously secured 
and associated with the claims folder.  
If the search for any requested records 
yields negative results, that fact should 
clearly be documented in the veteran's 
claim file, and she should be so 
notified.

2.  The RO should obtain from the Social 
Security Administration a copy of their 
decision regarding the veteran's claim 
for benefits, which was adjudicated in 
1979, as well as the medical records 
relied upon in that decision, to 
specifically include the treatment 
records from Dr. Robert Segern.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
psychiatric disorder found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder and 
acknowledges such review in the 
examination report.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be set forth 
in detail.  Based on a review of the 
records contained in the claims folder 
and the results of the examination, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that any psychiatric disorder from 
which the veteran suffers is related to 
service.  In providing this opinion, the 
examiner should comment on whether any 
currently diagnosed psychiatric disorder, 
to specifically include schizophrenia, 
had its onset during service, or was 
manifested within the first post-service 
year.  The examiner is also asked to 
offer an opinion as to whether it is as 
least as likely as not that any 
psychiatric disorder from which the 
veteran suffers was either caused or 
aggravated by her service-connected 
residuals of a concussion with headaches.  
The examiner must set forth a complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and at 66 Fed. 
Reg. 45,630 (Aug. 29, 2001), are fully 
complied with and satisfied.

6.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim of entitlement to service 
connection for a psychiatric disorder on 
a de novo basis, in light of all 
pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its determination.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and her representative an appropriate 
supplemental statement of the case, and afford her the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until she is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




